OFFICE        OF    THE     ATTORNEY           GENERAL          OF   TEXAS
                                            AUSTIN




llomrablc        Llurt    Ir’ord




                                                                        uf the PcnzI




                     "Nathitq        In this         Af'tfcle shall         be eon-
            &t-Ue~        to   preTe!IIt     any     pcr6On    f?Oct    On,q@nrS;
            in     t&C    bUsinOS5         b@rCilJ,   ik6CribCd        a.6 ~POpl'i@tOr
            and      UEl’lOl   tobemof,       PlWTidod        6UCh     proprietor      or
            omer    6hnll bate 6mployed    in hi5    busineso   tm
            oon*uot   6mno M~IOWMJ   qualiCl@     user    this, ahap-
            tar, nor to Interfare     with any le@ly         m&s-
            tered praotlotionor    of medioine     or rlon1stt-y In
            the oompomnllng    Of hi6 prcsori~tlons,       Of to
            prevent  him frw   mxpplyint: his patients                          such
            t~odiclnc nm ho say docu: pr~por.~
              "Any pharmacy     for WI~CII n por~~lt. is
         6c;U&t "tU6t bC ‘I bUIliI fiti'?~,hIlI%ltlCy, IY:c:j
                                                            e:t(!I'-
        Cd Hit11 the state Ruord of I'halmacy, nust ?I"-
        ploy and hn~e on duty at all tines :I rnglstcr-
        ed p~8ulst.        and luU6t trlrrabtM?U In opcrnticrn
        as s pharmacy    for two years in the particular
        political   subdlrld.on    ln which his pennlt Is
        IwmgtlL '

         The mnvlng clause above quoted from Article 4.540
dDO6 nut nake the pIIJsIOiU1 a phEUm%Ci6t. 1t does not
put into the previous portions    OP the artlclo somcthln~
which *a6 not there bdor8.      It.6 purpose raa not to make
tho p4slclan   a phannaolmt  but to eraapt him flwm   the ro-
quireinont that he bu a llocnoed phamaclet.

         The Liquor Control Aot   defines a bona fide pharmacy,
and among other requiremerIts, 16 the r6qulrt%@nt    that the
pharmacy be registered,   andmust   hare on duty at all tjmcs
a rcglstercd  pharmacist.

         tie therofore ilnsver that a plwmaoy,     under the
doiinittin   of the etatute, 16 not 6 bona lldc pharmaq        un-
less it Is rcgletered    ltlth the State Board of Pharmacy,
ibnd unless It ha6 at sll t&es     a reC;istert?d phnx%acist..

         Whnt re hare said, we thinli, make6            It rmneceseary
to answer your second and third lnqulry.


                                           xourm   very        truly



                                                                       I

                                            tie
                                                   /I
                                      BY
                                                          A.     S. 1\011inS
                                                                  AssIstant